 Case 18-12891       Doc 21   Filed 03/26/19 Entered 03/26/19 13:12:37                Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )              BK No.:     18-12891
                                            )
FRANK J. ORLANDINO                          )              Chapter: 13
                                            )
                                                           Honorable Carol A. Doyle
                                            )
                                            )
              Debtor(s)                     )

                           ORDER MODIFYING AUTOMATIC STAY

       This cause coming before the Court upon the Motion of SANTANDER CONSUMER USA
INC., D/B/A CHRYSLER CAPITAL, AS SERVICER FOR CCAP AUTO LEASE LTD. to Modify the
Automatic Stay pursuant to Section 362 of the Bankruptcy Code, 11 U.S.C. §362, due notice having
been given, and the Court being fully advised in the premises,

  IT IS HEREBY ORDERED:

  1. That the Motion of SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL, AS
SERVICER FOR CCAP AUTO LEASE LTD. to Modify Automatic Stay is hereby granted;

  2. That the automatic stay provided by Section 362 of the Bankruptcy Code is hereby modified to
permit SANTANDER CONSUMER USA INC., D/B/A CHRYSLER CAPITAL, AS SERVICER FOR
CCAP AUTO LEASE LTD. to take possession of, sell and foreclose its security interest in the 2018
Jeep Grand Cherokee motor vehicle bearing a Vehicle Identification Number of 1C4RJFAG7JC223039,
which is the subject of its Motion and as provided by Illinois law and statute; and,

  3. That Bankruptcy Rule 4001(a)(3) does not apply to this Order.

                                                        Enter:



                                                                 Honorable Carol A. Doyle
Dated: March 26, 2019                                            United States Bankruptcy Judge

 Prepared by:
 David J. Frankel (Ill. #6237097)
 Cari A. Kauffman (Ill. #6301778)
 Sorman & Frankel, Ltd.
 180 North LaSalle Street, Suite 2700
 Chicago, Illinois 60601
 (312)332-3535
 (312)332-3545 (facsimile)
